On Motion for Rehearing.
We have again reviewed our former decision and all of the issues involved in this appeal in response to appellee’s motion for rehearing. We have also again carefully considered appellee’s very able briefs, as well as the argument in support of his motion for rehearing.
It is asserted that this court’s holding is directly in conflict with the Supreme Court in the case of Douglass v. Texas-Canadian Oil Corp. 141 Tex. 506, 174 S.W.2d 730, and that the case of Sibley v. Southland Life Ins. Co., Tex.Sup. 36 S.W.2d 145, is not authority for our holding.
The opinion in the Douglass Case states that the suit was “for actual and exemplary damages for * * * alleged breach of an agreement to pay * * * for an oil, gas and mineral lease * * To the same effect is the opinion of the Court of Civil Appeals, 169 S.W.2d 198. Both courts held that the draft was not a *724sufficient memorandum in writing to make it a completed contract under the statute of frauds, and that the suit therefore was obnoxious to such statute. That is entirely different from the case now under consideration. Here the contract was executed and was complete on its face. The Douglass Case was a suit upon the contract. This case is a suit in tort. There is no conflict in the decision in this -case and in that of the D.ouglass Case. Nor is there any conflict in the decisions of the Douglass Case and the Sibley Case. While appreciating the able and vigorous presentation of this case by appellee’s counsel, we see no reason to reverse our former decision.
Appellee also urges that our decision respecting the failure of appellant to read the contract is in conflict with the Supreme Court in the case of Indemnity Insurance Co. v. W. L. Macatee & Sons, 129 Tex. 166, 101 S.W.2d 553, 556. We have again carefully read and considered that case and see no conflict whatsoever. In that case •there were no misrepresentations or deceit which prevented the parties from reading the instrument they signed. The opinion in that case says that:
“The sound and practical rule of law ■in such cases is, that, in the absence of fraud or imposition, a party to a contract, which has been voluntarily signed and executed by him, with full opportunity for information as to its contents, cannot avoid it on the ground of his own negligence ,or omission to read it.” (Emphasis ours)
Furthermore, in that case Justice Smed-.ley points out that the record contains no •evidence tending to prove that signatures wer.e obtained by any false representation, ⅛-'ick or artifice. That is not the situation ■in the instant case. The petition here alleges fraud and misrepresentation which induced the appellant to execute the lease contract.
We do not believe this decision leaves any confusion in the mind of the bench and bar .of this State with reference to the •matters under consideration. Any different holding than has already been made would ,do that very thing.
The rnotioi1 f°r rehearing is overruled.